Citation Nr: 0406736	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  96-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and P. G.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
December 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 17, 2003, which vacated an 
August 2002 Board decision and remanded the case for further 
development.  The matter initially arose from a June 1996 
rating decision of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to notify the veteran of any 
evidence and information needed to substantiate and complete 
the claim.  Additionally, the VA has the duty to assist the 
veteran by informing him of which evidence VA will provide 
and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  In this case, a VCAA 
letter regarding this issue has not been sent to the veteran.  
Accordingly, VA should undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The veteran and his representative assert that the veteran 
assert that the veteran had combat service in Vietnam.  In 
particular, they point to a service administrative record 
dated December 2, 1965, which states that the veteran served 
with the first Nuclear-powered Task Group in History, TG 
77.7, which engaged the enemy at 0720H on December 2, 1965, 
in South Vietnam.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) has been contacted in an 
attempt to verify combat and stressors.  The incident on 
December 2, 1965, was not specifically confirmed.  However, 
it does not appear that the Department of the Navy was 
contacted and records of the incident requested.   

 The veteran and his representative maintain that Stegall v. 
West, 11 Vet. App. 268 (1998) was violated when this was not 
specifically addressed.  In light of this contention, the 
Board finds that another attempt should be made in to verify 
if the notation in the service administrative records dated 
December 2, 1965, constitutes combat.  The AOJ should then 
make a determination if the veteran served in combat.  

In addition, the veteran and his representative maintain that 
there are missing private medical records from the Mental 
Health Clinic of California and Wisconsin, dated in 1972, for 
symptoms of PTSD, which support the veteran's claim.  
Although there are diagnoses of PTSD of record, the Board 
finds that these records should be obtained as they may 
contain stressor information which may potentially impact the 
claim.  VA's duty to assist includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  .  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent as to 
all the issues on appeal.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for entitlement to 
service connection for PTSD and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran is informed that if there is 
evidence supporting the issue on appeal, 
he must submit that evidence to VA.  The 
veteran is informed that he is under an 
obligation to submit evidence.  If there 
is evidence that the veteran has PTSD 
which is related to his active service, 
he must submit that evidence to VA.  
A record of his notification must be 
incorporated into the claims file.  

2.  The VBA AMC should prepare a summary 
of the claimed stressors based on review 
of all pertinent documents requesting 
additional details from the veteran as 
needed.  It is noted that the alleged 
stressful incident occurred while the 
veteran served with the first nuclear-
powered task group, TG 77.7 and engaged 
the enemy at 0720 hours on or about 
December 2, 1965 in South Vietnam.  This 
summary, and all associated documents, 
should be sent to both USACRUR and the 
Department of the Navy, 1265 Charles 
Morris Street, SE., Washington Navy Yard, 
DC 20374-5040.  They should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors.  Additionally, the veteran's 
service personnel records should be 
obtained. 

3.  The VBA AMC should contact the Mental 
Health Clinic of California and Wisconsin 
and request the veteran's records, dated 
from 1972 onward.  These records should 
be associated with the claims file.

4.  Following the completion of # 1-3 
above, the VBA AMC must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the VBA AMC determines 
that the record establishes the existence 
of a stressor or stressors, the VBA AMC 
must specify what stressor or stressors 
in service it has determined are 
established by the record.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal.  If the 
any of benefits remain denied, the VBA 
AMC should issue a supplemental statement 
of the case (SSOC) addressing such issue.  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the issues 
currently on appeal.  

If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



